Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on August 23rd, 2019.
Claims 1-23 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Welding of an object is disclosed in the 3rd line of the claim, and while the specification does disclose an embodiment where the grasp is performed by a spot welding tip, there is no further welding action or step disclosed in the specification or drawings of the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 provides indefinite language for these limitations in the claims:
Claim 5 recites the limitation “a wrist member” in the 3rd line of the claim and have “a wrist member” already disclosed in the claim.  It is unclear if “a wrist member” is a new wrist member or the same wrist member.  A suggestion to overcome this rejection is to amend the claim to “the wrist member”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the same wrist member.

Claims 9-10
Claim 9 recites the limitation “the specific grasp pose” in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the specific grasp pose” is referring to a new specific grasp pose or a previously undisclosed specific grasp pose.  A suggestion to overcome this rejection is to amend to “a specific grasp pose”.  For the purposes of examination, the examiner is interpreting the claim limitation to be a new specific grasp pose.
Claim 10 depends from claim 9 and therefore inherent the deficiencies of claim 9 discussed above.  Therefore, claim 10 is rejected under the same logic as claim 9 above.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The 2nd line of the claim discloses grasping an object with a spot welding electrode however the specification and drawings fail to describe or show how the spot welding electrode is capable of grasping an object.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-16, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalashnikov (US Pub. No. 20210237266) in view of Hinkle (US Patent No. 10471591).
Regarding Claim 1:
Kalashnikov teaches:
A system, comprising: ([0123], discloses a robot control system)
an articulated robot with a manipulator; ([0042], discloses robotic arms with grasping end effectors)
one or more processors; and ([0012], discloses one or more processors)
memory storing executable instructions that, as a result of being executed by the one or more processors, cause the system to at least: ([0030], discloses a non-transitory computer readable storage medium having instructions stored on it that are executable by the processor)
Kalashnikov does not teach a camera positioned to track a manipulator, however, Hinkle
obtain an image from a camera, the camera positioned to track an axis of the manipulator; (Column 22 lines 17-28, discloses a camera used to image the environment; Column 27 lines 33-36, discloses the camera in the robotic head tracking and matching the orientation of the gripper disposed at the end of the arm) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the robotic system in Kalashnikov to incorporate the ability of the camera to track the arm in Hinkle because this would provide additional vision around the work area of the arm, helping to prevent collisions with unwanted objects and additional position information on the arm.
Kalashnikov further teaches:
provide the image to a neural network to produce a value from a value function; and ([0004], discloses a neural network that updates task strategy based on vision data and predicts a value of an action; [0122], discloses generating a value that is used to determine action)
move the manipulator based on the value to grasp an object with the manipulator. ([0122], discloses selecting an action based on a value; [0005], discloses the actions as pose change for a grasping end effector)

Regarding Claim 2:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 1.  Kalashnikov further teaches:
wherein the neural network is trained using a Q-value loss and a set of auxiliary losses generated by the neural network. ([0100], discloses generating a loss value from the Q-values; [0101], discloses the ability to calculate multiple losses)

Regarding Claim 3:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 1.  Kalashnikov further teaches:
Wherein the value is a Q-value. ([0010], discloses a Q-value)

Regarding Claim 4:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 1.  Kalashnikov further teaches:
Wherein the manipulator is a claw or mechanical hand. ([0042], discloses an end effector for grasping with claws)

Regarding Claim 5:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 1.  Kalashnikov does teach an articulated robot with an adjustable end effecter.  Kalashnikov does not explicitly teach a camera attached to the wrist member, however, Hinkle does teach:
wherein: the articulated robot includes a wrist member; and (Column 21 lines 31-37, discloses a wrist coupled to the gripper)
the camera is attached to a wrist member of the robot. (Column 22 lines 10-12, discloses a camera attached to the palm of the gripper that has its position and orientation controlled by the wrist)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the manipulator in Kalashnikov to incorporating having the camera attached to the Hinkle because a camera with this placement would detect objects near the tip of the gripper more effectively (Column 19 lines 64-65).

Regarding Claim 8:
Kalashnikov teaches:
A method, comprising: performing a grasp of an object with a robot under the control of one or more neural networks trained, at least in part, by: ([0012], discloses a method implemented by the processor to perform a task through a trained neural network; [0002], discloses a task as a grasping task)
generating a simulation of a simulated robot attempting to grasp a simulated object with a manipulator; ([0082], discloses performing multiple simulations of the method of grasping in a parallelized fashion)
using the simulation to determine a result of an interaction between the simulated robot and the simulated object; ([0082], discloses performing multiple simulations of the method of grasping an object; [0078], determines results of method and provides a reward if successful)
Kalashnikov does not teach generating an image from the point of view of the manipulator, however, Hinkle does teach:
generating an image from a point of view of the manipulator; and (Column 22 lines 10-12, discloses a camera on the palm of the end effector)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the manipulator in Kalashnikov to incorporating having the camera attached to the wrist member in Hinkle because a camera with this placement would detect objects near the tip of the gripper more effectively (Column 19 lines 64-65).
Kalashnikov further teaches:
using the image and the result of the interaction to train the one or more neural networks. ([0004], discloses training of a neural network using current state data; [0005], discloses an image as part of the current state data)

Regarding Claim 9:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 8.  Kalashnikov further teaches:
wherein the grasp is performed at least in part by: determining a 6d pose of the object; and ([0050], discloses an action including a pose change in cartesian space, the pose being defined by translation and rotation on the 3 axes)
grasping the object in accordance with the specific grasp pose. ([0014], discloses a robotic action that consists of moving to a desired pose according to translation and rotation and grasping an object)

Regarding Claim 10:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 9.  Kalashnikov further teaches:
wherein the grasp is performed at least in part by: determining a specific grasp pose for the object based at least in part on the 6-d pose of the object; and
grasping the object in accordance with the specific grasp pose. ([0014], discloses a robotic action that consists of moving to a desired pose according to translation and rotation and grasping an object)

Regarding Claim 11:
Kalashnikov teaches the limitations of claim 8.  Kalashnikov further teaches:
wherein the one or more neural networks produce a Q-value based at least in part on a proposed action. ([0100], discloses generating a loss value from the Q-values)

Regarding Claim 12:
Kalashnikov teaches the limitations of claim 11.  Kalashnikov further teaches:
wherein an action for the robot is selected from a plurality of possible actions based at least in part on a plurality of Q-values that correspond to the plurality of possible actions. ([0010], discloses selecting an action that corresponds to a Q-value)

Regarding Claim 13:
Kalashnikov teaches the limitations of claim 11.  Kalashnikov further teaches:
wherein: the one or more neural networks produce a set of auxiliary losses; ([0100], discloses generating a Q-Value loss; [0101], discloses receiving additional state data for determining losses; [0102], discloses determining a gradient based on the losses)
the set of auxiliary losses includes at least one of distance of the manipulator from the object, an indication of contact with the object, and a force estimation of the manipulator; and ([0028], discloses that state data is obtained from sensors; [0123], 
the one or more neural networks are trained, based at least in part, on the set of auxiliary losses. ([0102], discloses updating the parameters of the policy model based on a gradient of losses)

Regarding Claim 14:
Kalashnikov teaches the limitations of claim 8.  Kalashnikov further teaches:
wherein: the image is processed by a first neural network to produce an embedding; and ([0019], discloses generating an embedding with the first branch of the neural network)
the embedding is processed using a second neural network to produce a Q-value associated with a proposed action. ([0019], discloses processing the embedding to generate a Q-Value that corresponds to an action)

Regarding Claim 15:
Kalashnikov teaches:
A processor, comprising one or more arithmetic logic units (ALUs) to direct a robot to grasp an object by at least: ([0127], discloses a processor for controlling grasping by a robot)
Kalashnikov does teach generating a robotic task using a neural network with current state data as input collected from a camera ([0012]).  Kalashnikov
using a neural network to generate an action from an image captured by an in- hand camera on the robot; (Column 22 lines 10-12, discloses a camera attached to the palm of the gripper that has its position and orientation controlled by the wrist)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system of Kalashnikov to incorporate the camera placement of Hinkle because a camera with this placement would detect objects near the tip of the gripper more effectively (Column 19 lines 64-65).
Kalashnikov further teaches:
causing the robot to move in accordance with the action; ([0020], discloses executing an action to get from one state to another)
determining, based on a Q-value produced by the neural network, that the robot is properly positioned to grasp the object; and ([0145], discloses applying Q-learning to enable and evaluate locating an object, positioning to grasp an object, and grasping the object; [0003], discloses that the deep reinforcement learning is based off of sensor data in the performance of portions, or episodes of the robotic task; [0052], discloses evaluating results of an action and providing a reward for a successful action)
causing the robot to grasp the object. ([0014], discloses a robotic action that consists of moving to a desired pose according to translation and rotation and grasping an object)

Regarding Claim 16:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 15.  Kalashnikov
wherein the processor determines an action to be taken by the robot by at least: providing the image and a distribution of possible actions to the neural network to generate a set of Q-values that correspond to the possible actions; and ([0018], discloses optimizing the robot by selecting a set of candidate actions and generating distribution of the corresponding Q-values; [0049], discloses generating state data which includes a 2D image; [0004], discloses that state data is processed using the policy model of the neural network) 
selecting the action from the possible actions based on the set of Q-values. ([0018], discloses selecting an action based on the generated Q-values)

Regarding Claim 19:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 15.  Kalashnikov does teach an articulated robot with an adjustable end effecter.  Kalashnikov does not explicitly teach a camera attached to the wrist member, however, Hinkle does teach:
wherein: the in-hand camera is mounted to the wrist element of an articulated robot; and (Column 22 lines 10-12, discloses a camera attached to the palm of the gripper that has its position and orientation controlled by the wrist)
the in-hand camera is oriented substantially on a primary axis of a robotic gripper attached to the wrist. (Column 22 lines 10-12, discloses a camera attached to the palm of the gripper that has its position and orientation controlled by the wrist)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the manipulator in Kalashnikov to incorporating having the camera attached to the wrist member in Hinkle because a camera with this placement would detect objects near the tip of the gripper more effectively (Column 19 lines 64-65).

Regarding Claim 21:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 16.  Kalashnikov further teaches:
wherein the action is a motion defined in a 4-dimensional action space centered around a robotic gripper of the robot. ([0119], discloses a cartesian vector that indicates the grippers translation and gripper rotation)

Regarding Claim 23:
Kalashnikov teaches the limitations of claim 15.  Kalashnikov does teach a manipulator mounted on a base.  Kalashnikov does not teach that the base is mobile, however, Hinkle does teach:
wherein: the robot includes a manipulator mounted to a vehicle; and (Column 14 lines 9-15, discloses a robotic arm including a moveable base) 
the manipulator is positioned at least in part by moving the vehicle. (Column 26 lines 23-29, discloses the ability to position the robotic arm by moving the base)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the base in Kalashnikov to incorporate the movable base of Hinkle because this would allow for the robot to position itself to reach objects that might have been out of reach of the arm itself.

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalashnikov (US Pub. No. 20210237266) in view of Hinkle (US Patent No. 10471591) further in view of Davidson (US Patent No. 10864631)
Regarding Claim 6:
The combination of Kalashnikov and Hinkle teach the limitations of claim 1.  Kalashnikov does teach a vision system for detecting pose changes of the robot.  Kalashnikov does not teach determining a pose of an object, however, Davidson does teach:
wherein the executable instructions further cause the system to at least: determine a 6-d pose of the object; (Column 1 lines 39-45, discloses a vision system for 3d representation of an object with shape, location and orientation of then object being captured)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system in Kalashnikov to incorporate the object geometry and position detection in Davidson because this information can be used to further train the neural network in grasp prediction (Column 2 lines 4-10).
Kalashnikov further teaches:
determine a pre-grasp position for the manipulator based at least in part on the 6-d pose of the object; and  147([0145], discloses positioning the arm for grasping and performing pre-grasp manipulations)
move the manipulator to the pre-grasp position prior to obtaining the image from the camera. ([0135], discloses updating grasp strategy based on most recent observations; [0004], discloses continuously updating task strategy based on most recent vision data)

Regarding Claim 7:
The combination of Kalashnikov, Hinkle and Davidson teach the limitations of claim 6.  Kalashnikov
wherein the executable instructions further cause the system to at least: capture an image of the object using a camera not mounted on the robot; and ([0043], discloses a camera mounted at a fixed point relative to the base or other stationary point of the robot; [0046], discloses that the camera may also be mounted on a non-stationary structure separate from the robot)
determine the 6-d pose of the object using the image and a location of the camera not on the robot. ([0050], discloses an action including a pose change in cartesian space, the pose being defined by translation and rotation on the 3 axes)

Regarding Claim 17:
The combination of Kalashnikov and Hinkle teaches the limitations of claim 15.  Kalashnikov does teach applying Q-learning to locate an item.  Kalashnikov and Hinkle do not teach determining a position or orientation of an object, however, Davidson does teach:
wherein the one or more arithmetic logic units further cause the robot to at least: determine a position and an orientation of the object; and (Column 1 lines 39-45, discloses a vision system for 3d representation of an object with shape, location and orientation of then object being captured)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vision system in Kalashnikov to incorporate the object geometry and position detection in Davidson because this information can be used to further train the neural network in grasp prediction (Column 2 lines 4-10).
Kalashnikov further teaches:
prior to capturing the image, move a gripper to a pre-grasp position, the pre-grasp position determined from the position and the orientation of the object. ([0135], 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalashnikov (US Pub. No. 20210237266) in view of Zhang (US Patent No 11224970).
Regarding Claim 18:
Kalashnikov teaches all the limitations of claim 15.  Kalashnikov does teach a deep learning algorithm.  Kalashnikov fails to teach the double-deep reinforcement learning algorithm, however, Zhang does teach:
wherein the neural network is trained using a double-deep reinforcement learning algorithm. (Column 3 Lines 39-42, discloses using a double deep Q-learning method to train a neural network)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the deep learning algorithm in Kalashnikov to incorporate the double deep reinforcement learning in Zhang because this would reduce costs (Column 2 lines 2-7).

Regarding Claim 20:
Kalashnikov teaches all the limitations of claim 15.  Kalashnikov does teach a deep learning algorithm.  Kalashnikov fails to teach the double-deep reinforcement learning algorithm, however, Zhang does teach:
wherein the image is downsampled from a raw image acquired from the in-hand camera. (Column 3 Lines 39-46, the neural network extracts spatial structure information of a target in the image provided)
Kalashnikov to incorporate the feature extraction and image processing in Zhang because this would reduce the amount of memory and computing power necessary to perform learning.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalashnikov (US Pub. No. 20210237266) in view of Kilibarda (US Pub. No. 20130067740).
Regarding Claim 22:
Kalashnikov teaches all the limitations of claim 15.  Kalashnikov does teach an end effector for grasping and manipulating an object.  Kalashnikov fails to teach the grasping mechanism as a spot welding electrode, however, Kilibarda does teach:
wherein: the robot grasps the object with a spot welding electrode; and ([0024], discloses a weld gun part clamp for use as a spot welding gun attached to a robotic arm)
the object is welded after being grasped. ([0025], discloses clamping spot welder tips onto material and welding)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the end effector of Kalashnikov to incorporate the spot welding gun attachment in Kilibarda because this would improve processing time by removing the need for a step of positioning an object on a separate spot welding device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Sun (US Patent No. 9321176) disclose a robot that plans grasping of an object based on previous grasp attempts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664